Citation Nr: 0510572	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  04-11 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 1947 to 
August 1949 and from February 1951 to June 1953.  There is 
also a certificate showing discharge from the Navy in 
February 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in New 
Orleans, Louisiana, that, in pertinent part, denied service 
connection for bilateral hearing loss.  


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  The veteran's current bilateral hearing loss was first 
manifested many years after service and is not related to his 
service or to any aspect thereof.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.308, 3.309, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases, 
including sensorineural hearing loss, will be rebuttably 
presumed if they are manifest to a compensable degree within 
one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2004). 

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
when the thresholds for at least three of these frequencies 
are 26 decibels; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2004).

The veteran's service medical records are silent for any 
complaint or finding of hearing loss.  On separation 
examination in June 1953, the veteran's hearing was 15/15 for 
whispered voice in each ear, and his hearing was assessed as 
normal.  The Board must find that the service medical records 
provide evidence against this claim. 

In support of his claim, the veteran submitted statements 
indicating that, during his active service, he was exposed to 
the firing of naval cannons on each of the two ships on which 
he served and that there was a large explosion on the second 
ship on which he was stationed in June 1951.  The veteran 
asserts that he was treated at the United States Naval 
Hospital in Oakland, California, from late-February 1951 to 
mid-May 1952 for a shoulder injury and an ear injury.  

It appears that the veteran's service medical records were 
requested in May 1953.  The service medical records reflect 
treatment for a shoulder injury on several occasions in the 
stated period, but are void of any reference to treatment for 
an ear injury.    

The first post-service medical evidence of bilateral hearing 
loss is dated in February 2002, decades after his separation 
from service.  

The Board notes the lapse of many years between the veteran's 
separation from service and the first treatment for the 
claimed disorder.  The United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).

In February 2002, the veteran reported to the VA examiner 
that he had been hard of hearing since 1951.  He additionally 
stated that he had had no occupational noise exposure, and 
that there was no family history of hearing loss, but that he 
did have occasional hunting-related recreational noise 
exposure.  A VA examiner conducted an audiological 
examination, the results of which indicated that the 
veteran's pure tone testing reflected mild sloping to 
profound hearing loss bilaterally and his speech 
discrimination scores were 66 percent in the right ear and 76 
percent in the left ear, classifying his hearing loss as a 
disability under VA standards.  See 38 C.F.R. § 3.385 (2004).  
There was no statement linking the veteran's hearing loss to 
his time in service.  

In March 2002, the veteran sought VA assistance with 
adjusting the volume of his privately-issued hearing aids.  
The Board notes, as an aside, that it is unclear when or 
where these hearing aids were issued, despite the RO's 
requests for additional information.  In November 2002, in 
response to an RO request for evidence, the veteran indicated 
that there was no additional evidence.  Here, it appears that 
the veteran has received hearing aids at some time prior to 
2002.  However, he has not provided any useful information 
that would enable the VA to seek any possibly relevant 
records.  The Board reminds the veteran that the duty to 
assist in the development and the adjudication of a claim is 
not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 
recons. denied, 1 Vet. App. 406 (1991) (per curiam).  If the 
veteran has relevant evidence or is requested to provide 
additional information, he must do so.

The veteran claims that his current bilateral hearing loss is 
a result of his service.  However, as a layman, the veteran 
is not competent to give a medical opinion on causation or 
aggravation of a medical condition.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

In this case, there is no evidence of onset of hearing loss 
during service, or of manifestation within one year of 
separation from service.  Nor is there medical evidence of a 
linkage between the veteran's current bilateral hearing loss 
and his service.  Most significantly, the currently available 
evidence does not show the onset of hearing loss for many 
years after service.  The Board finds that the post-service 
medical records, as a whole, provide negative evidence 
against this claim. 

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  The Veterans Claims Assistance Act of 2000

The Board will also consider whether the VA has complied with 
all extant laws and regulations governing the duty to notify 
and to assist a claimant.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5103 & 5107 (West 2002), was signed into law.  This 
enhanced the notification and assistance duties of the VA to 
claimants.

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision is issued.  Section 3(a) of the VCAA (also 
38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) require 
that, upon receipt of a complete or substantially complete 
application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the initial unfavorable decision was made in 
April 2003, that is, after the date of the VCAA's enactment 
on November 9, 2000.  However, even under Pelegrini, the 
notices regarding the veteran's claim informed him of the 
bases for the relevant decisions, what types of evidence 
would be needed, and how the evidence would be secured.  The 
Board also concludes that any defect that may exist with 
regard to the timing of the VCAA notice to the veteran was 
harmless because of the extensive, thorough, and informative 
notices provided to him throughout the adjudication of this 
claim.  

The VA has informed the veteran of all applicable laws and 
regulations, what types of evidence are needed to support his 
claim, who is responsible for securing items, and the need 
for any other evidence the veteran may have in his 
possession.

Moreover, the VA's thorough notices of all matters required 
by the VCAA and its enacting regulations throughout this 
adjudication have cured any defects involving notice of the 
provisions of the VCAA or the timing of such notice.  The RO 
sent the veteran correspondence in November 2002; and a 
statement of the case in February 2004.  Taken together, 
these documents discussed the evidence considered and the 
pertinent laws and regulations, including provisions of the 
VCAA and the reasons for the RO's decision.  There can be no 
harm to the veteran, as the VA has made all efforts to notify 
and to assist the veteran with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the more general 
notice of the need for any evidence in the veteran's 
possession.  Thus, the VA has satisfied its "duty to notify 
the veteran."

Through discussions in correspondence, the rating decision, 
and the statement of the case, the VA has informed the 
veteran of the evidence necessary to substantiate his claim.  
He has been informed of his and the VA's responsibilities for 
providing evidence.  Pertinent identified medical records 
have been obtained.  The VA has obtained all of the veteran's 
service medical records and microfilm on which the records 
were stored for all of the veteran's periods of active 
service.  As noted above, despite the RO's requests, the 
veteran has not supplied any further useful information to 
enable the VA to obtain possibly relevant records.  See Wood, 
supra.  Also, because there is neither evidence of a hearing 
disability for decades after service, nor any true indication 
that this condition was associated with service, the VA is 
not required to afford the veteran an examination for the 
purpose of securing a nexus opinion.  See 38 U.S.C.A. 
§ 5103A(a)(2).  It does not appear that there is any 
additional, relevant evidence that should be obtained with 
regard to this claim.  

The VA has undertaken all reasonable efforts to assist the 
veteran in securing all evidence and has satisfied its duty 
to assist under the VCAA over several years.  The Board finds 
that both the notice and duty to assist provisions of the law 
are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§§ 3.159.  



ORDER

Service connection for bilateral hearing loss is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


